Citation Nr: 1114099	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Columbia, South Carolina Regional Office (RO) that denied the Veteran's claim for service connection for asthma, tinnitus and diabetes mellitus.

The issue of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that asthma was present prior to service.

2.  Clear and unmistakable evidence shows that asthma was not aggravated beyond normal progression during service.

3.  Tinnitus was initially demonstrated many years after service, and there is no competent medical evidence linking it to service.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In a December 2006 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes private and VA medical records.

The Board notes the service treatment records are not in the claims folder.  In December 2006 and again in January 2007, the National Personnel Records Center indicated it had furnished the Veteran's service treatment records to the RO in May 1997.  Thereafter, in January 2007, the RO made a formal determination the Veteran's service records were unavailable, and listed the efforts they had made to retrieve those records.  In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

By letter dated February 2007, the RO informed the Veteran that the service treatment records could not be obtained.  He was advised he could submit documents that can substitute for service treatment records, including statements from military medical personnel, buddy statements, employment physical examinations, letters written during service, etc.  The Veteran has not submitted any such evidence.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) outlined the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and only that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  The presumption also attaches where, as in this case, the service treatment records, including the entrance examination, are unavailable or are presumed to have been lost in a fire.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Since the Veteran's service treatment records are not included in the claims file, the presumption of soundness attaches. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2006).


	(CONTINUED ON NEXT PAGE)


Factual Background and Analysis

Asthma

The record shows the Veteran was seen by S.T.G., M.D. in April 1964.  Asthma was noted.  Such treatment compels the Board to find that the competent and probative evidence reflects that the Veteran's asthma clearly and unmistakably existed prior to service.  Thus, the Board concludes that there is clear and unmistakable evidence that asthma was present prior to service.  The Board must, therefore, determine whether the preexisting condition increased in severity during service.  

The private medical records demonstrate that, following service, the Veteran was seen by Dr. S.T.G. for asthma in July 1979.  This was more than nine years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

Upon review of the evidence, the Board concludes that the record establishes by clear and unmistakable evidence that the Veteran's preexisting asthma was not aggravated in service.  This conclusion is predicated on the medical evidence of record which fails to show the Veteran received any treatment for asthma, for nine years after service.  

Further, even if the Board were to determine that asthma did not pre-exist service, the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the passage of nine years between service and the 1979 treatment for asthma is persuasive in determining that chronic asthma did not begin in service.  

Accordingly, the Board concludes that the medical evidence is of greater probative value than the Veteran's allegations regarding the existence and onset of asthma.  Thus, the Board finds that asthma existed prior to service, and was not aggravated by service.  

Tinnitus 

On September 10, 2010, the Veterans Benefits Administration (VBA) issued Fast Letter (FL) 10-35: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The purpose of the letter was to "introduce the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  Use of a single listing of duty position and probability of exposure to hazardous noise will help to standardize processing of these claims." . . ."If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS, Air Force Specialty Code, rating, or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event."

A review of the listing reflects that the Veteran's MOS of 57E is closely compatible with 92S - Shower/Laundry and Clothing Repair Specialist.  Service personnel with that MOS are presumed to have a Low hazardous noise exposure.

It should be noted that the Veteran was previously in receipt of VA pension benefits, until his income exceeded the allowable level for the benefit.  In February 2006, he related that for about 28 years (1968 to 1996), he was employed as a cabinet maker/carpenter.  

The only reference in the record to tinnitus is contained in a clinical history recorded in conjunction with a CT of the head at a VA facility in May 2003.  It was noted at that time that the procedure was being done for evaluation of dizziness, headaches and tinnitus.  

The record establishes that that initial indication of tinnitus is approximately 33 years following the Veteran's separation from service.  He has not argued he was subjected to acoustic trauma in service; that tinnitus was present in service; or that he had been evaluated for it for many years after service.  

The evidence establishes that tinnitus was not present in service or for many years thereafter.  There is no competent medical evidence linking it to service.  The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the onset of tinnitus.  To the extent the Veteran contends it is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran's tinnitus is related to service, the preponderance of the evidence is against the claim and service connection is denied.  

As a final matter, the Board notes that a VA examination was not scheduled in conjunction with this claim.  However, the Board concludes that the medical evidence currently of record is sufficient to resolve the questions at issue, and a VA examination would only reflect the Veteran's current status.  As such, an examination is not required to render a decision on this claim.  See 38 C.F.R. § 3.159(c)(4) (2010).

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Service connection for asthma is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran also asserts service connection is warranted for diabetes mellitus.  He argues he was exposed to Agent Orange when he was stationed in Thailand from 1969 to 1970.  The Board acknowledges that herbicides were used in Thailand, but such exposure must be verified.  The record reflects the Veteran was diagnoses with diabetes mellitus in 2002.  

Pursuant to VA Compensation and Pension Service, Manual M21-1R, Part IV.ii.2.C.10.q,  C&P Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Certain steps must be undertaken to verify exposure to herbicides when a Veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure.  In the present case, this includes Asking the Veteran for the approximate dates, location, and nature of the alleged exposure.

The Board notes the Veteran's service personnel records are not in the claims folder.  The record does not indicate that such records have been previously requested and thus there is nothing to suggest that such records are not available.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide additional information concerning his exposure to Agent Orange in Thailand.  This should include the units to which he was assigned, and where such exposure occurred.
      
      2.  Obtain the Veteran's personnel records.

3.  If it is confirmed that the Veteran was exposed to Agent Orange in Thailand, schedule a VA examination to determine the nature and etiology of diabetes mellitus.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50% probability or more) that the Veteran's diabetes mellitus is related to service, to include in-service exposure to Agent Orange.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


